Title: From Abigail Smith Adams to Harriet Welsh, 31 December 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy December 31 1817.
				
				I received last Evening the Calico & your Bill, in which I find Several mistakes which I Shall point out as I proceed. when you purchased me the Bombazet, I enclosed ten dollars. You bought me 7 yd 2 Skeins of Silk Some linen, one pound Tea 6 pd currents & 3 pd of coffe, the last of which I took tho I did not Send for it. all these articles of Groceries you have omitted in Your Bill—I then Sent for 12 yd of cotton cloth enclosed a 5 dollar Bill. the cotton you Sent and have charged—you then informd  me that the Editor of the Christian deciple Said, there was an arrears of three years—I then enclosed 5 dollars and requested You to Settle with him and declined renewing my Subscription. on Saturday fortnight I Sent by mr E Adams enclosed in a Letter eleven Eleven dollars with a request that you would get me one yd black twild Silk 3 quarters yd of Black velvet, 1 yd of Shalloon & twist, all of which you procured. one Bandano hankerchief which you Sent afterward, but which is not upon your account. on Sunday Evening I enclosed by the Children a ten dollar Bill requesting you to get me 16 yds calico which I thank you for procuring—I also enclose your Nov’br Bill by which you will find that 75 cents only was due to my creditIf you have any of my Scaps Scraps left you will See that I am accurate, by enumerating the articles I thought to refresh your memory. Mrs Adams’s Letter I beleive I must not trust out of the hand which it is now in; She has a delicate and difficult part to Steer, and will require much prudence & circumspection, more So than in any Situation She has yet been placed in. Mrs Munroe will find that She must have her drawing Rooms, or She will have no popularity  She may hold them only once a fortnight, but if She means to See Ladies only at morning calls She will very Soon get rid of them. if  She had Succeded to mr Jefferson, She might have establishd a rule for herself, but comeing after Mrs Madison, who by her long acquaintance of 16 years in public knew every Body, and made herself acceptable to all. She must have a task to get along without comforming to her predecessors—Mrs Adams will if She pleases be very popular, and envy and Jealousy will be the consequence at least I fear So—there never was any improper company introduced while I had the Honour of preciding at Philadelphia. indeed it was more Select than mrs Washingtons drawing Rooms, because in her day, it was a Novel establishmentI think mrs Munroe ought to be allowed without censure to take her own time; Mrs Washington held her drawing Rooms every week—I only once a fortnight, yet no one found fault with me for the alteration, but to be every day in the week Subject to continual visits, was not my wish—I received visits from 12 untill 2 oclock all days but Sunday—and then I always denied myself—I returnd the first visit made me; but no more, never took Tea, but with the Ladies of Home & Foreign Ministers—never dined abroad except one or twice with mrs otis—So now you have a record of presidential ceremony—George has not Sent his Coat nor John his JacketYours affec’ly
				
					A Adams
				
				
			